Citation Nr: 0932936	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right foot. 

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	John C. Blair, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for the 
residuals of spinal meningitis and a disability manifested by 
a cough were included on appeal.  However, these two issues 
were withdrawn in June 2006 at a hearing at the RO before a 
decision review officer, and are no longer a part of this 
appeal. 

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in August 2009.  This hearing was 
cancelled in a telephone conversation with the Veteran's 
representative and a follow up letter dated July 2009. 

The Board notes that additional evidence was submitted by the 
Veteran's representative to the RO before the claims folder 
was transferred to the Board in July 2009.  A review of this 
evidence shows that while it concerns the claims for service 
connection for a kidney disability and a stomach disability, 
there is no additional evidence pertaining to the claim for 
service connection for arthritis of the right foot.  
Therefore, the Board may proceed with adjudication of this 
issue.  

The Board also notes that there are additional issues in 
various stages of development.  Some additional evidence has 
been submitted with reference to those issues.  They are not 
before the Board as the appellate process has not been 
completed.  This appeal is currently limited to the issues on 
the title page.

The issues of entitlement to service connection for a stomach 
disability and a kidney disability are addressed in the 
REMAND portion of the decision below, and as the Veteran has 
a private attorney are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran sustained an acute and transitory injury to 
the second toe of the right foot during active service.  

2.  The medical evidence does not include a diagnosis of a 
current chronic disability of the right foot and arthritis 
was not found.


CONCLUSION OF LAW

Arthritis of the right foot was not incurred due to active 
service, nor may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with preadjudication 
VCAA notice in a December 2004 letter, which told the Veteran 
what evidence was needed to substantiate the claim for 
service connection for his claimed arthritis of the right 
foot.  The Veteran was also informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  This letter completed the notification required by 
Pelegrini.

As for the notice outlined in Dingess, Veteran status is not 
at issue in this case.  The December 2004 letter notified the 
Veteran of the need to submit evidence of the existence of a 
disability and of a connection between the Veteran's service 
and the disability.  

The Veteran did not receive notice pertaining to the 
assignment of disability evaluations and effective dates 
until a March 2006 letter.  As this notice came after the 
initial adjudication of the claim, the timing of the notices 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in February 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify the Veteran had been 
completed.  

The Board also finds that the duty to assist the Veteran has 
been met.  The Veteran's service treatment records have been 
obtained and placed in the claims folder.  All treatment 
records identified by the Veteran have also been obtained.  
The Veteran has been afforded a VA examination of his claimed 
disability and relevant opinions have been offered.  The 
Veteran offered testimony at a June 2006 hearing before a 
hearing officer, and a transcript of this hearing is in the 
record.  He withdrew his request for an additional hearing.  
As there is no indication of any outstanding medical records 
that are relevant to this appeal, the Veteran's claim is 
ready for appellate consideration.  

Service Connection

The Veteran contends that he injured his right foot during 
service when a toolbox was dropped on his toe.  He notes that 
he received treatment for this injury, and he believes that 
it has resulted in a chronic disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records confirm that a 
toolbox was dropped on his foot in August 1977.  This 
resulted in an injury to his right second toe, and his 
symptoms included swelling and tenderness.  An X-ray study 
showed a fracture of the distal phalanx of the right second 
toe with minimal dorsal displacement of the fracture.  All 
other views of the foot were negative.  The Veteran was 
placed on profile for 30 days in which he was to wear a soft 
shoe, was excused from formation marching, and was not to 
walk further than a quarter mile.  

The service treatment records are negative for any subsequent 
treatment of the Veteran's foot.  His October 1979 discharge 
examination found that the feet were normal.  The Veteran 
answered "yes" to a history of arthritis, rheumatism, or 
bursitis on a Report of Medical History obtained at that 
time.  However, the examiner indicated that this referred to 
bursitis of the left shoulder.  The Veteran also answered 
"no" to a history of foot trouble at this time.  

Post service medical records are negative for any evidence of 
complaints or treatment pertaining to the right foot until 
April 2001.  Private medical records show that he was seen 
for right foot pain and swelling which had begun 
approximately eight days earlier.  The assessment was gout 
versus a bony injury.  An X-ray study obtained at this time 
showed irregularity of the base of the proximal phalanx of 
the fourth toe, but the examiner was unable to see a definite 
fracture.  There were no other abnormalities.  

The Veteran was afforded a VA examination of his feet in 
December 2007.  The claims folder was reviewed by the 
examiner, and the history of the injury in service was 
described.  The Veteran reported that his symptoms had become 
worse since that time, and he complained of pain while 
standing, walking, and at rest.  He also reported swelling.  
On examination, there was objective evidence of pain over the 
mid tarsal area of the second metatarsal bone distally.  
However, there was no objective evidence of weakness, 
abnormal weight bearing, malunion or nonunion of the toes, or 
other symptoms.  An X-ray study revealed a small exostosis 
extending medially from the proximal portion of the distal 
phalanx of the great toe and a mildly irregular appearance of 
the lateral aspect of the tuft of the fifth digit.  Both of 
these changes appeared to be developmental.  There was no 
evidence of an acute bony abnormality or fracture, and no 
other significant focal bony abnormality was seen.  After the 
review of the records, the examination and the X-ray, the 
examiner did not make a diagnosis, and further noted that the 
X-ray was normal.  The examiner opined that the Veteran's 
right foot arthritis was not related to active service.  The 
bases for this opinion were that the Veteran did not have 
right foot arthritis.  

The Board finds that entitlement to service connection for 
arthritis of the right foot is not warranted.  Although the 
Veteran sustained an injury to his second right toe during 
service, this was apparently acute and transitory, and did 
not result in the development of a chronic disability.  No 
residuals were found on examination, including the most 
recent VA examination.

The service treatment records are negative for any treatment 
of the Veteran's injury subsequent to August 1977, and his 
feet were normal at discharge.  The Veteran also denied foot 
trouble at discharge.  There is no evidence of arthritis of 
the feet during the first year after service or until many 
years after discharge from service.  Therefore, the evidence 
does not show that chronic right foot arthritis was incurred 
during service, not may it be presumed to have been incurred 
during service.  

The initial post service evidence of a right foot disability 
is not dated until April 2001, which is more than 21 years 
after the Veteran's discharge from service.  Although a 
diagnosis of gout or a foot injury was considered, there was 
no final diagnosis made at that time and a recent onset of 
symptoms was recorded.  An X-ray study showed an abnormality 
of the fourth toe.  However, no abnormality of the second 
toe, which is the toe that was injured in service, was found.  
At this juncture, the Board notes that there is no evidence 
whatsoever of gout during active service or for many years 
thereafter.  

Moreover, although the December 2007 VA examination noted 
pain of the second toe, no other objective symptoms were 
noted, and the X-ray study was negative for both an 
abnormality of the second toe and arthritis of the foot.  The 
examiner did not make a diagnosis.  

The Board finds that the Veteran does not have a current 
chronic right foot disability.  The Board notes that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
current medical evidence is negative for a diagnosed 
condition.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Therefore, as the evidence does not show that the Veteran has 
a current chronic disability of the right foot, his claim 
must be disallowed.  

The Board recognizes the Veteran's sincere belief that he has 
chronic right foot arthritis as a result of the injury he 
sustained during active service.  However, the Veteran is not 
a physician, and he is not qualified to express a medical 
opinion as to such a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The most recent medical 
professional to examine the Veteran's foot was unable to find 
a current chronic disability.  


ORDER

Entitlement to service connection for arthritis of the right 
foot is denied. 


REMAND

The Veteran contends that he developed a stomach disability 
and a kidney disability during service.  He notes that he was 
treated for a kidney infection and stomach cramps while on 
active duty.  

As previously noted, the Veteran's representative submitted 
additional medical evidence pertaining to the claims for 
service connection for a kidney disability and a stomach 
disability.  This evidence consists of a May 2009 examination 
and opinion by a chiropractor, and was received in July 2009.  
The evidence was submitted directly to the RO.  The claims 
folder remained at the RO at that time awaiting the Veteran's 
hearing before a Veterans Law Judge.  The representative did 
not waive consideration of this evidence by the RO.

According to 38 C.F.R. § 19.37(a) (2008), a supplemental 
statement of the case must be prepared for any additional 
evidence received at the RO prior to transfer of the 
Veteran's claims folder to the Board.  This includes evidence 
received after certification has been completed but before 
the physical transfer of the records.  Therefore, these 
claims must be returned to the RO for initial consideration 
and the issuance of a supplemental statement of the case.  

Moreover, even if a supplemental statement of the case was 
not required, the Board notes that the May 2009 examination 
report submitted by the representative contains a reference 
to February 2008 VA treatment records pertaining to the 
Veteran's claimed stomach disability and to private medical 
records dated April 2009 pertaining to the removal of a 
kidney stone.  These records are not contained in the claims 
folder.  The Board notes that these records are particularly 
relevant in that the December 2007 VA examination on which 
the continued denial of the Veteran's claims was based 
recommended follow up tests for the Veteran's stomach 
disability.  In addition, as the December 2007 examination 
failed to find a chronic kidney disability, the April 2009 
evidence of a kidney stone may provide evidence of a current 
disability.  The Board finds that an attempt must be made to 
obtain these records and associate them with the claims 
folder.  

Finally, the Board notes that the Veteran has not been 
provided with a medical examination by specialists in the 
areas of stomach disabilities or kidney disabilities.  In 
view of the medical records noted in the May 2009 
chiropractic examination, the Veteran should be scheduled for 
an additional examination and opinion by examiners with 
access to the findings contained in the most current records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
claimed stomach disability and kidney 
disability since 2008.  After securing 
the necessary release, the RO should 
obtain these records.  Of particular 
relevance are the VA records, as well as 
the April 2009 records from Big Sandy 
Urology Clinic.  

2.  The Veteran should be scheduled for a 
VA examination of his claimed stomach 
disability by a qualified medical doctor.  
The claims folder must be made available 
to the examiner for use in the study of 
this case.  All indicated tests and 
studies should be conducted.  After 
review of the record and completion of 
the examination, the examiner should 
attempt to express the following 
opinions: 

Does the Veteran have a current 
disability of the stomach?  If so, is it 
as likely as not (probability of 50 
percent or more) that this disability was 
incurred during or as a result of active 
service?  The reasons and bases for the 
opinion should be included, including 
comments regarding the May 2009 private 
chiropractic opinion.  

3.  The Veteran should be scheduled for a 
VA examination of his claimed kidney 
disability by a qualified medical doctor.  
The claims folder must be made available 
to the examiner for use in the study of 
this case.  All indicated tests and 
studies should be conducted.  After 
review of the record and completion of 
the examination, the examiner should 
attempt to express the following 
opinions: 

Does the Veteran have a current 
disability of the kidney?  If so, is it 
as likely as not (probability of 50 
percent or more) that this disability was 
incurred during or as a result of active 
service?  The reasons and bases for the 
opinion should be included, including 
comments regarding the May 2009 private 
chiropractic opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


